Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered March 8, 1990, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that the decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the court (see, People v Hagzan, 155 AD2d 616, 617; People v Camacho, 154 AD2d 611). In the instant case, the defendant knowingly and voluntarily made a complete plea allocution in the presence of competent counsel, after the court had fully apprised him of the consequences of his plea (see, People v Harris, 61 NY2d 9). The basis asserted by the defendant for his application to withdraw his plea was the agency defense. However, his claim was factually insufficient to support the defense (see, People v Roche, 45 NY2d 78, 83, cert denied 439 US 958). Moreover, it appeared that the real reason for the application was that he was unhappy that he had not been released from jail prior to sentencing. Under these circumstances, it was not an improvident exercise of discretion to deny the motion. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.